Title: To George Washington from Alexander White, 24 March 1798
From: White, Alexander
To: Washington, George



Dear Sir
Philad[elphi] a 24th March 1798

On the 20th instant a bill passed the House of Representatives appropriating 200,000 dols. for compleating the Public Buildings in the City of Washington, and on the 21st having been twice read in the Senate was committed to Lloyd[,] Tazewell, Stockton, Sedgwick and Goodhue—I attended them on Friday Morning—no resolution was agreed to or proposed, but appearances were less favourable than I expected—Goodhue declared explicitly against a grant of money—(altho’ he expressed not only a willingness but a desire that the System of the Federal Seat should be carried into effect) alleging the old pretext that Virginia and Maryland ought to be at the expense of erecting the buildings—objecting to the style of those buildings that are going on, and urging the unfavourable aspect of our affairs with Forriegn Nations, as reasons for his refusal—Sedgwick and Stockton did not say how they would vote but they concurred in opinion that the grant of money was a matter of expedience only, and not of obligation, contrary to the principle advanced by Lloyd, and supported by Tazewell The Committee will meet again tomorrow I am not without hopes of a favourable determination, though General Lloyd who is extremely anxious is likewise very doubtful of the event—Howard, Mason and Gunn are absent—to the two former I have written—Mr Gunn is gone home, so there is no prospect of his return, and I have little hope of Masons.
With respect to Politics I have little to say, that asperity which disgraces both Parties in their speeches and writings by no means abates, and where it will end I know not.
The Presidents late Message to Congress has been the subject of

animadversion; his best Friends wish he had found it convenient, or judged it proper to communicate the letters of our Ministers Some apprehend the House of Representatives will call for them—I believe they will not; if they should the demand will stand on much better ground than the Call for Papers two years ago—In that case the Treaty was compleated by those Departments of Goverment who had the sole right of making Treaties—the Call of the House of Representatives was for an exposure of all the circumstances leading to the conclusion of that particular Treaty—But here the Legislature have the sole right to declare war, and to judge of the measures preparatory to it—It is the duty of the President to give information of the State of the Union more especially when the awful event of war is contemplated, a subject too on which the Legislature alone have a right to determine—It has been asked, had the King of England simply informed his Parliament that his Minister at Lisle had done everything which in his opinion he could do, that he had offered to yield all subordinate considerations which could be yielded consistent with the honour of his crown, and the interest of the Nation without laying before them the circumstances attending the Negotiation—Would the Parliament have agreed to support him in carrying on the War? On the other hand it is said, that the letters from our Ministers may contain matters that ought not to be published, that may implicate Individuals on either side of the Atlantic—or that may endanger the personal safety of the Ministers—To which it is answered, if there are communications of that kind, they ought to have been separated by the Ministers from those of a more general nature; but if the Ministers have neglected to do so the President might have communicated Extracts, and said, that these contain all the intelligence of a general nature received by him—It is supposed a correspondence must have taken place between our Ministers and the French Goverment, and it is not easy to conjecture why that correspondence may not be communicated; there certainly can be nothing in it, the publication of which could endanger the safety either of Individuals or of the Nation I must acknowledge I have myself suspected; tho’ I never heard the suspicion mentioned by any other; nor have I mentioned it myself to any one—that the French Ministry have mentioned the President in this correspondence in terms which hurts his feelings to such a degree, that he does not choose they should see the light. I have

only to add that I am with Sentiments of the highest Respect—Your most Obedt Servt

Alexr White

